ON MOTION FOR REHEARING.
The chief matter set out as ground for a rehearing is based on the statement that the appealing contestant did not properly abstract the notice of contest; and that is the only point in the motion for rehearing we care to refer to. He did abstract the fact - that he duly served the contestee on the 22nd of April, 1916, with a copy of the written notice of contest and of his filing such notice in the circuit court. And all other matters are duly abstracted, including the motion for *111new trial, the rendition of judgment for the eontestee and the proper steps for the appeal taken. The particular objection is that the different specifications of the notice are not propérly stated.
The bill of exceptions is then duly abstracted showing tha.t the parties appeared before the trial court and submitted to that court, as embodying the entire case of each, an agreed statement of facts. That this agreed statement contained the following clause: “It is further agreed that if -the court finds the above-mentioned persons to be qualified voters, judgment for eontestee shall be entered, but if the court finds said persons were not qualified voters judgment shall go for contestant as well as judgment of ouster against eontestee. ’ ’
In view of the foregoing we think the abstract was full enough. The abstract presented and the briefs and argument for each party discloses that the notice of contest was duly given and filed with the circuit court, and that no point was made against its legal sufficiency in any particular.
The abstract shows that judgment should be rendered on the agreed statement. All this is duly 'certified by the trial court and under our rule 19, as to agreed statements, is amply sufficient for contestant’s case.
But, passing by the foregoing, we allowed contestant to file a supplemental abstract, embodying a full copy of the notice of contest, several days prior to the day the cause was docketed for hearing.
The motion should be overruled.